IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-87,865-02


                         EX PARTE JOSE RAMON CRUZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W1224443-Q(B) IN THE 204TH DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to thirty-eight years’ imprisonment. The

Court of Appeals affirmed his conviction. Cruz v. State, No. 05-14-00085-CR (Tex. App.— Dallas

July 7, 2015, no pet.). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant’s claim for pre-sentence jail time credit is dismissed. See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

       Based on this Court’s independent review of the entire record, all other claims are denied.

Filed: April 29, 2020
Do not publish